DETAILED ACTION
This Office Action is in response to the amendment filed on 06/28/2022 for the above identified application.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/28/2022 and 08/19/2022 have been considered by the Examiner.

Response to Amendment
The Amendment filed on 06/28/2022 has been entered.  
No claims are amended.   Claims 1-19 are pending in the application.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hou et al. (US 2020/0081610 A1 hereinafter Hou).

Regarding Claim 1, Hou teaches a device configured to perform data analytics (Hou [0105]-[0111] a computing apparatus to cause presentation of the dataset in a graphical user interface (GUI); receive a selection of a data point associated with the dataset; cause presentation of visualization), the device comprising:  
a memory configured to store multi-dimensional data ([0105] computing apparatus comprising memory storing multi-dimensional data); and  
one or more processors  ([0105] computing apparatus comprising a processor and memory storing multi-dimensional data and instructions to be executed by the processor) configured to:  
present, via a user interface, a graphical representation of a format for visually representing the multi-dimensional data ([0105] cause presentation of the dataset in a graphical user interface (GUI); [0038] at operation 204, a GUI related to the received dataset is presented to a user on the display device 120 of the user computing device;  The GUI may include an exploration space that presents a chart of the dataset and components for selecting dimension or measure limiters to apply to the presented chart; [0074] fig. 3A shows a screen shot of an example graphical user interface (GUI) 300; the GUI 300 includes exploration space 302 and a set of dimension/measure buttons 304 within a window.  See fig. 3A - it shows the graphical representation of a format for visually representing the multi-dimensional data);  
receive, via the user interface, a selection of an aspect of one or more aspects of the graphical representation of the format for visually representing the multi- dimensional data ([0105] receive a selection of a data point associated with the dataset; [0039] at operation 206, receive via the user interface 122, a selection of a data point located within the presented chart; [0074] a user has selected data point 308 for year 2009 on a sales breakdown by year chart 306 presented in exploration space 302 adjacent to dimension/measure buttons 304 - thus, receiving selection of an aspect of one or more aspects of the graphical representation of the format for visually representing the multi- dimensional data);  
receive, via the user interface and for the aspect of the one or more aspects of the graphical representation of the format for visually representing the multi-dimensional data, an indication of a dimension of the multi-dimensional data ([0110] receive a selection of one of a plurality of dimension or measure limiters; [0070] at operation 216, receive via the user interface 122, a selection of a dimension limiter or a measure limiter; [0077] fig. . 3C shows chart 320 after selection of a button from the group of dimension/measure buttons 304;  the user dragged the dimension limiter “Brand” onto chart 316 to breakdown the calculation result by “Brand” - thus, receiving an indication of a dimension);  
associate the dimension to the aspect to generate a visual representation of the multi-dimensional data ([0110] cause presentation of a new visualization in response to receiving the selection of the one of the plurality of dimension or measure limiters; [0071] at operation 218, the interface module 112 alters the presentation of the visualization associated with the calculated fact in response to the dimension or measure limiter selection; [0077] chart 320 shows the “DiffFromPrev” calculation results for each car brand - thus, associating the dimension to the aspect to generate a visual representation); and  
present, via the user interface, the visual representation of the multi-dimensional data ([0110] cause presentation of a new visualization in response to receiving the selection of the one of the plurality of dimension or measure limiters;[0071] at operation 218, the interface module 112 alters the presentation of the visualization associated with the calculated fact in response to the dimension or measure limiter selection; [0077] in fig. 3C, chart 320 shows the “DiffFromPrev” calculation results for each car brand - thus, presenting the visual representation).

Claim 10 is a method claim corresponding to the device claim 1 above and therefore, rejected for the same reasons.

Claim 19 is a medium claim corresponding to the device claim 1 above and therefore, rejected for the same reasons.  Hou further teaches a non-transitory computer-readable storage medium having instructions stored thereon ([0035] operations of the methods can be performed by execution of computer-readable instructions included on a computer-storage media).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3, 8, 11-12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hou et al. (US 2020/0081610 A1 hereinafter Hou).

As to dependent Claim 2, Hou teaches all the limitations of claim 1.  Hou further teaches wherein when configured to associate the dimension to the aspect, generate data indicative of an input that would have, when entered by a user, associated the dimension to the aspect to generate the visual representation of the multi-dimensional data; and wherein the one or more processors are further configured to present, via the user interface, the data indicative of the input ([0024] data points in charts associated with a dataset in a corpus of multi-dimensional data; [0032] after the user selects an element of the graphical component, calculations associated with the selected element are performed and the calculation results are presented to the user; [0038] the selectable dimension or measure limiters relate to dimensions or measures associated with the dataset in the presented chart; [0070]-[0071] at operation 216, receive via the user interface 122, a selection of a dimension limiter or a measure limiter; the interface module 112 alters the presentation of the visualization associated with the calculated fact in response to the dimension or measure limiter selection; the altering depends upon which dimension or measure limiter was selected - thus, the data indicative of the user input is generated in associating the dimension to the aspect to generate the visual representation of the multi-dimensional data and the data indicative of the input is presented).

As to dependent Claim 3, Hou teaches all the limitations of claim 1.  Hou further teaches wherein process the dimension of the multi-dimensional data to create a new dimension of the multi- dimensional data, and wherein the one or more processors are configured to, when configured to associate the dimension to the aspect, associate the new dimension to the aspect to generate the visual representation of the multi-dimensional data ([0024] data points in charts associated with a dataset in a corpus of multi-dimensional data; [0038] the selectable dimension or measure limiters relate to dimensions or measures associated with the dataset in the presented chart; [0070]-[0071] at operation 216, receive via the user interface 122, a selection of a dimension limiter or a measure limiter; the interface module 112 alters the presentation of the visualization associated with the calculated fact in response to the dimension or measure limiter selection; the altering depends upon which dimension or measure limiter was selected - thus, a new dimension of the multi- dimensional data is created by associating the new dimension to the aspect to generate the visual representation of the multi-dimensional data ).

As to dependent Claim 8, Hou teaches all the limitations of claim 1. Hou further teaches wherein present, via the user interface, at least a portion of the multi-dimensional data in addition to the visual representation of the multi-dimensional data ([0074]-[0075] FIG. 3A shows a screen shot of an example graphical user interface (GUI) 300; after the user selects a data point “2009” on the line chart of sales breakdown by year, fact panel 310 automatically pops up over chart 306; the fact panel 310 lists a set of suggested calculation results for the selected data point.  See fig. 3A).

Claims 11-12 and 17 are method claims corresponding to the device claims 2-3 and 8 above and therefore, rejected for the same reasons.

Claims 4-7 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hou in view of Anand et al. (US 2017/0139404 A1 hereinafter Anand).

As to dependent Claim 4, Hou teaches all the limitations of claim 1. Hou further teaches wherein present, via the user interface, a preview of the visual representation of the multi-dimensional data ([0070]-[0071] at operation 216, receive via the user interface 122, a selection of a dimension limiter or a measure limiter; the interface module 112 alters the presentation of the visualization associated with the calculated fact in response to the dimension or measure limiter selection).
However, Hou fails to expressly teach wherein confirm that the association of the dimension to the aspect is compatible; and present when the association of the dimension to the aspect is compatible, the visual representation of the multi-dimensional data.
In the same field of endeavor, Anand teaches wherein confirm that the association of the dimension to the aspect is compatible and present when the association of the dimension to the aspect is compatible, the visual representation of the multi-dimensional data ([0024] each data item selected by the user in the data display instructions typically includes an associated data display type, such as indicators, value boxes, gauges, plots, trends, charts, grids, visualizations of vessels such as tanks or vats, or any other data visualization types; [0033] the menu in the left-hand pane provides various models and widgets that provide visualizations of operational data items, and the composer section in the right-hand pane provides a blank canvas that may be used to arrange the data items as the user desires them to be presented; [0040] the widget could display a blue boarder to indicate that the widget is compatible with the data type of the tag and is able to visualize this type of tag, or could display a red color to indicate that the widget is incompatible with the data type of the tag and thus unable to visualize the tag - thus, presenting the visual representation when the association of the dimension to the aspect is compatible).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein confirm that the association of the dimension to the aspect is compatible and present when the association of the dimension to the aspect is compatible, the visual representation of the multi-dimensional data, as suggested in Anand into Hou.  Doing so would be desirable because it would provide for improved visualizations of information items (Anand [0013]).  

As to dependent Claim 5, Hou and Anand teach all the limitations of claim 4. Anand further teaches wherein when configured to associate the dimension to the aspect, present, via the user interface and when the association of the dimension to the aspect is not compatible, an indication that the association of the dimension to the aspect is not compatible, and an option to correct the association of the dimension to the aspect ([0040] the widget could display a blue boarder to indicate that the widget is compatible with the data type of the tag and is able to visualize this type of tag, or could display a red color to indicate that the widget is incompatible with the data type of the tag and thus unable to visualize the tag; when the user attempts to drag an incompatible “Start Command” data tag onto the gauge widget, which reacts by displaying a red boarder color on the gauge widget and a notification of “Invalid data type” to the user ).

As to dependent Claim 6, Hou and Anand teach all the limitations of claim 4. Anand further teaches wherein when configured to present the preview of the visual representation of the multi- dimensional data, present an option to edit the visual representation of the multi- dimensional data ([0023] the display composer interface provides a visualization layout editor for the user to customize the display; [0038] dragging a data tag value from the left-hand “Model” toolbox panel to the right-hand display design canvas side will result in the value being displayed visually with a compatible widget, but the user is able to edit the properties of the default widget to select a different display type from a list of compatible widgets, such as an indicator, value box, trend diagram, or any other type of visualization element; the user could assign a different data tag value to the widget by editing the widget's properties).

As to dependent Claim 7, Hou and Anand teach all the limitations of claim 6. Anand further teaches wherein when configured to present the option to edit the visual representation of the multi- dimensional data, present the option to edit one or more of a color, a title, text, and descriptors associated with the visual representation of the multi-dimensional data ([0024] the user can define the size, shape, display style (i.e., gauge, trend, chart, indicator, value box, or some other display type), and other properties of each data item that is selected for display in the data display instructions; [0038] dragging a data tag value from the left-hand “Model” toolbox panel to the right-hand display design canvas side will result in the value being displayed visually with a compatible widget, but the user is able to edit the properties of the default widget to select a different display type from a list of compatible widgets, such as an indicator, value box, trend diagram, or any other type of visualization element).

Claims 13-16 are method claims corresponding to the device claims 4-7 above and therefore, rejected for the same reasons.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hou in view of Wang (CN 112256789 A).

As to dependent Claim 9, Hou teaches all the limitations of claim 1. Hou further teaches wherein the visual representation of the multi- dimensional data includes a bar chart, a line chart, a gauge, a graph, a pie chart ([0040] the following are example charts: line chart; column chart; pie chart; or difference from previous (DiffFromPrev) chart; [0077] Each bar in chart 320 represents the change number of the sales in 2009 compared to the sales in 2008 for a given car brand).
However, Hou fails to expressly teach wherein the visual representation of the multi- dimensional data includes an area chart, a radar chart, a bubble plot, a scatter plot, a density map, a Gantt Chart, and a treemap. 
In the same field of endeavor, Wang teaches wherein the visual representation of the multi- dimensional data includes an area chart, a radar chart, a bubble plot, a scatter plot, a density map, a Gantt Chart, and a treemap ([0071]-[0078] shape data of chart types includes Gantt chart, radar chart, treemap, heat map, area map, Scatter chart, bubble chart, etc.). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the visual representation of the multi- dimensional data includes an area chart, a radar chart, a bubble plot, a scatter plot, a density map, a Gantt Chart, and a treemap, as suggested in Wang into Hou.  Doing so would be desirable because it would clearly and effectively convey and communicate information, making the expression of data more intuitive and would improve the efficiency of data communication (Wang [0004]).  

Claim 18 is a method claim corresponding to the device claim 9 above and therefore, rejected for the same reasons.

Response to Arguments
 
35 U.S.C. §102(a)(1): In the remarks, applicant argues that:
Hou does not disclose or suggest "receiving, via the user interface, a selection of an aspect of one or more aspects of the graphical representation of the format for visually representing the multi-dimensional data" and "one or more aspects of the graphical representation of the format for visually representing the multidimensional data," as recited in independent Claims 1, 10, and 19. 

Examiner respectfully disagrees with point (a). Hou does teach receiving, via the user interface, a selection of an aspect of one or more aspects of the graphical representation of the format for visually representing the multi-dimensional data and one or more aspects of the graphical representation of the format for visually representing the multidimensional data", as similarly recited in claims 1, 10, and 19.  
Applicant's specification does not disclose a special definition of "aspect," merely an example of what one may be (“User 21 may then interact with this general graphical representation of the visual representation of multi-dimensional data 25 to select one or more aspects (which may be another way to refer to the x-axis, y-axis, bubble color, bubble size, slider, or any other aspect of the particular type of visual representation of multi-dimensional data 25 that user 16 previously selected). As such, client 30 may receive, via user interface 21, the selection of an aspect of one or more aspects of the graphical representation of the format for visually representing multi-dimensional data 25 [specification, para 0054]).  Thus, the broadest reasonable interpretation of aspect include anything that specifies the visual representation of the multi-dimensional data. 
Hou teaches that [0040] at operation 208, in response to the data point selection, the interface module 112 calculates facts associated with the data point; the calculations are based on the chart type; [0067]-[0069] at operation 210, the calculated facts are presented to a user on the display device; at operation 212, the interface module 112 receives a selection of one of the presented calculated facts; at operation 214, in response to the selection performed at operation 212, a visualization associated with the calculated fact is presented; [0074]-[0076] FIG. 3A shows a screen shot of an example graphical user interface where a user has selected data point 308 for year 2009 on a sales breakdown by year chart 306;  after the user selects a data point “2009” on the line chart of sales breakdown by year, fact panel 310 automatically pops up over chart 306; FIG. 3B shows a chart 316 produced after the user has selected the DifffromPrev fact shown in fact panel 310, creating the new visualization chart 316.  Thus, when a data point is selected, the facts associated with the data point are calculated based on the chart type and the data presented to the user.  Further, when one of the presented calculated facts is selected, a visualization associated with the calculated fact is presented.  According to MPEP 2111, examiner is obliged to give the terms or phrases their broadest interpretation definition awarded by one of an ordinary skill in the art unless applicant has provided some indication of the definition of the claimed terms or phrases.  Accordingly, by presenting a different visualization of the data (format for visually representing the multidimensional data) based on user selection of data point and calculated facts, Hou is considered to teach  receiving, via the user interface, a selection of an aspect of one or more aspects of the graphical representation of the format for visually representing the multi-dimensional data and one or more aspects of the graphical representation of the format for visually representing the multidimensional data.  The rejections of claims 1, 10, and 19 under U.S.C. 102(a)(1) are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REJI KARTHOLY whose telephone number is (571)272-3432.  The examiner can normally be reached on Monday - Thursday 7:30 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.K./
Examiner, Art Unit 2143                                                                                                                                                                               

/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143